Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Detailed Action
This Office Action is made in reply to Application Serial Number 17/464846 filed September 2, 2021.  Amended Claims 31 – 50 are presented for examination.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31 – 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 31 and 41 recite the limitation "the duration of the first media item" in Claim 31 line 7 and Claim 41 line 8.  There is insufficient antecedent basis for this limitation in these claims.
Claims 31 and 41 recite the limitation "the duration of a second media item" in Claim 31 line 7 and Claim 41 line 8.  There is insufficient antecedent basis for this limitation in these claims.
Claims 33 – 35 recite the limitation “the series of the media items” in Cl 33 line 4, Cl 34 ll. 2 – 3, Cl 35 line 6.  Claim 34 further recites the limitation “the series of media items” in line 6.  There is insufficient antecedent basis for these limitations in these claims.
Claim 35 recites the limitation "the retrieved metadata" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the metadata refers to metadata associated with a first media item (Cl 31 line 2) or metadata associated with the sixth media item (Cl 35 line 5).
Claims 43 – 45 recite the limitation “the series of the media items” in Cl 43 line 4, Cl 44 ll. 2 – 3, Cl 45 line 6.  Claim 44 further recites the limitation “the series of media items” in line 6.  There is insufficient antecedent basis for these limitations in these claims.
Claim 45 recites the limitation "the retrieved metadata" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the metadata refers to metadata associated with a first media item (Cl 41 line 3) or metadata associated with the sixth media item (Cl 45 line 5).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 31 – 33, 35 – 43 and 45 – 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pattison et al., US Pub. 2015/0264323 A1 (hereinafter Pattison) in view of Grouf et al., US Pub. 2015/0237389 A1 (hereinafter Grouf) [included in the IDS dated 1/5/2022] and Tian et al., US Pub. 2015/0341698 A1 (hereinafter Tian).

In regards to Claim 31, Pattison discloses a method comprising: 
retrieving metadata associated with a first media item (Pattison: Fig. 6 and [0061], where information regarding unavailable channels as part of EPG information; [0040], where information regarding an unavailable channel may be sent to a user when they request content); 
based on the metadata, determining that the first media item is unavailable for offline viewing on a device while the device is not communicatively coupled to a content source (Pattison: Fig. 6 and [0061], where due to a satellite outage, weather, some other cause of signal loss, uplink issues, etc. a channel is unavailable such that, for example, the HD version of the movie Owl Hunter is not available; Fig. 2 and [0033], where downlink signal 180-1 is not being received [communicatively coupled] to satellite dish 140 due to a rainstorm 210); 
identifying a plurality of media items that are available for retrieval while the device is not communicatively coupled to the content source (Pattison: Fig. 5 and [0055], where EPG 500 displays available channels are listed and channels that are unavailable due to satellite outage, weather, some other cause of signal loss, uplink issues, etc. are denoted);
comparing the first media item to a second media item of the plurality of media items (Pattison: [0021], where when selecting a replacement channel for the unavailable channel, a locally-stored database or SID is accessed, which database may contain information about each television channel and specifically a data field that indicates whether two or more television channels are considered to carry the same content); and 
in response to determining that the second media item is similar to the first media item: 
selecting the second media item for viewing (Pattison: Fig. 8 and [0078], where based on the lookup in the locally-stored database of the variable that is possibly referred to as a content identifier, identifying a second channel linked with the content identifier that provides the same content as the first channel, except they may differ in quality level and/or audio format; Figs. 5 and 8, [0055] and [0073], where fig. 8 represents the EPGs of Figs. 5 – 6 which indicate available channels when other channels are unavailable due to satellite outage, weather, some other cause of signal loss, uplink issues, etc.); and 
generating the second media item for display on the device instead of generating the first media item for display (Pattison: Fig. 5 and [0079], where the second television channel may be automatically tuned to and an SD version of Not Your Average Suburb may be viewed by the user).
But Pattison does not explicitly disclose that the duration of the first media item is compared to the duration of the second media item because Pattison discloses that they are the same content.
Grouf from a similar endeavor teaches (Grouf: [0055], where if it is determined that certain videos are no longer available, the system my find alternative video of similar length; [0156], where the system may compare the current total time length against the scheduled program time; [0141], where if it is determined that a video clips is not available, a substitute clip is selected from a program pool based on the similarity in the length of time of the no longer available clip).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pattison in view of Grouf such that the content that replaces the unavailable content as disclosed in Pattison ([0021]) is similar in length as disclosed in Grouf ([0055]).
But the combined teaching of Pattison and Grouf fail to explicitly disclose that the media is for offline viewing.
Tian from a similar endeavor teaches offline viewing of media (Tian: [0081] – [0082], where a play interface is displayed according to the type, i.e. offline. and the video is played; [0004], where offline video refers to a video which is viewed by the user without access to the Internet and may be obtained by downloading and storing an online video).
Currently, there is a need to solve the problem that when a user switches between different types of video, i.e. online, offline and live, a large amount of additional operations and an expert level of video fluency is required (Tian: [0026]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pattison and Grouf in view of Tian such that switching and selecting between different types of videos may become simpler and more convenient, thereby improving the viewing experience for the user, (Tian: [0026]).
	

Regarding Claim 32, the combined teaching of Pattison, Grouf and Tian discloses the method of claim 31, further comprising: 
determining that the first media item is part of a series of media items (Tian: Fig. 2B and [0030], where a Chinese TV drama “Demi-Gods and Semi-Devils” has 38 episodes); and 
querying a database of media items for the plurality of media item that is part of the series of media items (Tian: [0035]-[0036], where offline videos are downloaded online videos which are stored locally where the episodes share similar characteristics).

Regarding Claim 33, the combined teaching of Pattison, Grouf and Tian discloses the method of claim 31, further comprising: 
in response to determining that the duration of the second media item is not similar to the duration as the first media item (Pattison: Fig. 5, where it is determined that News on channel 008-HD is not available and is 30 min in length, then Singing Competition XVI on channel 009 which is at least 2 hours is not the same length): 
identifying a third media item in the series of the media items that is different from the second media item (Pattison: Fig. 5, where News on Channel 008 in SD is also 30 min).
	

Regarding Claim 35, the combined teaching of Pattison, Grouf and Tian discloses the method of claim 31, further comprising: 
in response to determining that the second media item is shorter than the duration as the first media item (Grouf: [0145], where a possible item of substitute content is shorter than the unavailable content): 
identifying a sixth media item from the plurality of media items; retrieving metadata associated with the sixth media item (Tian: Fig. 2B and [0075], where episodes 11 – 20 are available for offline viewing and episode 13 can be selected); 
determining that the sixth media item is part of the series of the media items based on the retrieved metadata (Tian: [0061], where for each offline video, at least one offline play address corresponding to the offline video is acquired; [0063], where highest definition or highest resolution of offline resources corresponding to the offline play address is provided); and 
generating the second media item and the sixth media item for display on the device instead of generating the first media item for display (Tian: [0081] – [0082], where a play interface is displayed according to the type, i.e. offline. and the video is played; Fig. 2B and [0075], where episodes 11 – 20 are available for offline viewing and any two episodes can be selected).
Regarding Claim 36, the combined teaching of Pattison, Grouf and Tian discloses the method of claim 31, wherein generating the second media item for display comprises generating for display an identifier of the second media item in a timeslot for the first media item in a media guide (Pattison: Fig. 5 and [0055], where an EPG 510 is displayed wherein unavailable channels are denoted; Fig. 6 and [0064], where if a HD version of a channel is unavailable, a SD version of the same content may be offered to the viewer).

Regarding Claim 37, the combined teaching of Pattison, Grouf and Tian discloses the method of claim 31, further comprising: 
retrieving, from user data, a media content preference of a user  (Grouf: [0057], where data stores include user account information including user channel and content preferences, such as genre, program, subject matter, likes, dislikes, etc.); 
wherein selecting the second media item is based on the media content preference (Grouf: Fig. 9 and [0179], where content is selected and guide is generated based at least in part on the explicitly provided user preferences and/or the inferred user preferences).

Regarding Claim 38, the combined teaching of Pattison, Grouf and Tian discloses the method of claim 31, further comprising: 
generating for display an indication that the second media item is provided in place of the first media item (Pattison: Fig. 6 and [0064], EPG 610 indicates that channels 008-HD and 012-HD are unavailable as they are highlighted and there is an indication that STD of the same content is available).

Regarding Claim 39, the combined teaching of Pattison, Grouf and Tian discloses the method of claim 31, further comprising: 
retrieving media guide data for a plurality of channels, wherein the media guide data indicates, for each of the plurality of channels, media items that will be distributed by each respective channel during a plurality of timeslots (Pattison: Fig. 5 and [0055], where EPG 510 illustrates a plurality of channels 007, 007-HD, 008, 008-HD, etc., with media items, i.e. The Life of Alexander Hamilton, News, Is it Baroque?, etc. scheduled for specific timeslots); 
wherein the first media item has a respective timeslot of the plurality of timeslots (Pattison: Fig. 5 and [0055], where News on channel 008-HD is scheduled at 6:00pm).

Regarding Claim 40, the combined teaching of Pattison, Grouf and Tian discloses the method of claim 31, wherein the second media item has at least one of the same genre, plot, director, or starring cast member as the first media item (Tian: [0029], where in a multi-episode video, different episodes correspond to the same characteristic identification and may be a TV drama with multiple episodes.  One of ordinary skill in the art will understand that different episodes in a series will be from the same genre, have the same director and starring cast members and similar plots; [0043], where different episodes corresponding to the same program).

In regards to Claim 41, Pattison discloses a system comprising: 
control circuitry (Pattison: [0084], where hardware elements may include one or more processors; [0096], well-known circuits, process, algorithms, structures and techniques have been shown) configured to: 
retrieve metadata associated with a first media item (Pattison: Fig. 6 and [0061], where information regarding unavailable channels as part of EPG information; [0040], where information regarding an unavailable channel may be sent to a user when they request content);; 
based on the metadata, determine that the first media item is unavailable for offline viewing on a device while the device is not communicatively coupled to a content source (Pattison: Fig. 6 and [0061], where due to a satellite outage, weather, some other cause of signal loss, uplink issues, etc. a channel is unavailable such that, for example, the HD version of the movie Owl Hunter is not available; Fig. 2 and [0033], where downlink signal 180-1 is not being received [communicatively coupled] to satellite dish 140 due to a rainstorm 210); 
identify a plurality of media items that are available for retrieval while the device is not communicatively coupled to the content source (Pattison: Fig. 5 and [0055], where EPG 500 displays available channels are listed and channels that are unavailable due to satellite outage, weather, some other cause of signal loss, uplink issues, etc. are denoted); 
compare the first media item to a second media item of the plurality of media items (Pattison: [0021], where when selecting a replacement channel for the unavailable channel, a locally-stored database or SID is accessed, which database may contain information about each television channel and specifically a data field that indicates whether two or more television channels are considered to carry the same content); and 
in response to determining that the second media item is similar to the first media item: 
select the second media item for viewing (Pattison: Fig. 8 and [0078], where based on the lookup in the locally-stored database of the variable that is possibly referred to as a content identifier, identifying a second channel linked with the content identifier that provides the same content as the first channel, except they may differ in quality level and/or audio format; Figs. 5 and 8, [0055] and [0073], where fig. 8 represents the EPGs of Figs. 5 – 6 which indicate available channels when other channels are unavailable due to satellite outage, weather, some other cause of signal loss, uplink issues, etc.); and 
generate the second media item for display on the device instead of generating the first media item for display (Pattison: Fig. 5 and [0079], where the second television channel may be automatically tuned to and an SD version of Not Your Average Suburb may be viewed by the user).
But Pattison does not explicitly disclose that the duration of the first media item is compared to the duration of the second media item because Pattison discloses that they are the same content.
Grouf from a similar endeavor teaches (Grouf: [0055], where if it is determined that certain videos are no longer available, the system my find alternative video of similar length; [0156], where the system may compare the current total time length against the scheduled program time; [0141], where if it is determined that a video clips is not available, a substitute clip is selected from a program pool based on the similarity in the length of time of the no longer available clip).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pattison in view of Grouf such that the content that replaces the unavailable content as disclosed in Pattison ([0021]) is similar in length as disclosed in Grouf ([0055]).
But the combined teaching of Pattison and Grouf fail to explicitly disclose that the media is for offline viewing.
Tian from a similar endeavor teaches offline viewing of media (Tian: [0081] – [0082], where a play interface is displayed according to the type, i.e. offline. and the video is played; [0004], where offline video refers to a video which is viewed by the user without access to the Internet and may be obtained by downloading and storing an online video).
Currently, there is a need to solve the problem that when a user switches between different types of video, i.e. online, offline and live, a large amount of additional operations and an expert level of video fluency is required (Tian: [0026]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pattison and Grouf in view of Tian such that switching and selecting between different types of videos may become simpler and more convenient, thereby improving the viewing experience for the user, (Tian: [0026]).



Regarding Claim 42, the combined teaching of Pattison, Grouf and Tian discloses the system of claim 41, wherein the control circuitry is further configured to: 
determine that the first media item is part of a series of media items (Tian: Fig. 2B and [0030], where a Chinese TV drama “Demi-Gods and Semi-Devils” has 38 episodes); and 
query a database of media items for the plurality of media item that is part of the series of media items (Tian: [0035]-[0036], where offline videos are downloaded online videos which are stored locally where the episodes share similar characteristics).

Regarding Claim 43, the combined teaching of Pattison, Grouf and Tian discloses the system of claim 41, wherein the control circuitry is further configured to: 
in response to determining that the duration of the second media item is not similar to the duration of the first media item (Pattison: Fig. 5, where it is determined that News on channel 008-HD is not available and is 30 min in length, then Singing Competition XVI on channel 009 which is at least 2 hours is not the same length): 
identify a third media item in the series of the media items different from the second media item (Pattison: Fig. 5, where News on Channel 008 in SD is also 30 min).

Regarding Claim 45, the combined teaching of Pattison, Grouf and Tian discloses the system of claim 41, wherein the control circuitry is further configured to: 
in response to determining that the second media item is shorter than the duration as the first media item (Grouf: [0145], where a possible item of substitute content is shorter than the unavailable content): 
identify a sixth media item from the plurality of media items (Tian: Fig. 2B and [0075], where episodes 11 – 20 are available for offline viewing and episode 13 can be selected); 
retrieve metadata associated with the sixth media item (Tian: [0061], where for each offline video, at least one offline play address corresponding to the offline video is acquired; [0063], where highest definition or highest resolution of offline resources corresponding to the offline play address is provided); 
determine that the sixth media item is part of the series of the media items based on the retrieved metadata (Tian: [0085], where videos with the same characteristic identification to indicate part of a multi-episode video; Fig. 2B and [0075], where a list of episodes in the multi-episode TV drama “Demi-Gods and Semi-Devils” is illustrated); and 
generate the second media item and the sixth media item for display on the device instead of generating the first media item for display (Tian: [0081] – [0082], where a play interface is displayed according to the type, i.e. offline. and the video is played; Fig. 2B and [0075], where episodes 11 – 20 are available for offline viewing and any two episodes can be selected).

Regarding Claim 46, the combined teaching of Pattison, Grouf and Tian discloses the system of claim 41, wherein generating the second media item for display comprises generating for display an identifier of the second media item in a timeslot for the first media item in a media guide (Pattison: Fig. 5 and [0055], where an EPG 510 is displayed wherein unavailable channels are denoted; Fig. 6 and [0064], where if a HD version of a channel is unavailable, a SD version of the same content may be offered to the viewer).

Regarding Claim 47, the combined teaching of Pattison, Grouf and Tian discloses the system of claim 41, wherein the control circuitry is further configured to: 
retrieve, from user data, a media content preference of a user (Grouf: [0057], where data stores include user account information including user channel and content preferences, such as genre, program, subject matter, likes, dislikes, etc.); 
wherein selecting the second media item is based on the media content preference (Grouf: Fig. 9 and [0179], where content is selected and guide is generated based at least in part on the explicitly provided user preferences and/or the inferred user preferences).

Regarding Claim 48, the combined teaching of Pattison, Grouf and Tian discloses the system of claim 41, wherein the control circuitry is further configured to: 
generate for display an indication that the second media item is provided in place of the first media item (Pattison: Fig. 6 and [0064], EPG 610 indicates that channels 008-HD and 012-HD are unavailable as they are highlighted and there is an indication that STD of the same content is available).

Regarding Claim 49, the combined teaching of Pattison, Grouf and Tian discloses the system of claim 41, wherein the control circuitry is further configured to: 
retrieve media guide data for a plurality of channels, wherein the media guide data indicates, for each of the plurality of channels, media items that will be distributed by each respective channel during a plurality of timeslots  (Pattison: Fig. 5 and [0055], where EPG 510 illustrates a plurality of channels 007, 007-HD, 008, 008-HD, etc., with media items, i.e. The Life of Alexander Hamilton, News, Is it Baroque?, etc. scheduled for specific timeslots); 
wherein the first media item has a respective timeslot of the plurality of timeslots (Pattison: Fig. 5 and [0055], where News on channel 008-HD is scheduled at 6:00pm).

Regarding Claim 50, the combined teaching of Pattison, Grouf and Tian discloses the system of claim 41, wherein the second media item has at least one of the same genre, plot, director, or starring cast member as the first media item  (Tian: [0029], where in a multi-episode video, different episodes correspond to the same characteristic identification and may be a TV drama with multiple episodes.  One of ordinary skill in the art will understand that different episodes in a series will be from the same genre, have the same director and starring cast members and similar plots; [0043], where different episodes corresponding to the same program).


Claim(s) 34 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pattison in view of Grouf and Tian as applied to claims 31 and 41 above, and further in view of Swaminathan et al., US Pub. 2019/0377955 A1 (hereinafter Swaminathan).


Regarding Claim 34, the combined teaching of Pattison, Grouf and Tian discloses the method of claim 31, further comprising:
identifying a fourth media item and a fifth media item of the plurality of media items in the series of the media items (Tian: Fig. 2B and [0075], where episodes 11 – 20 are available for offline viewing and episode 11 and episode 12 can be selected); 
wherein the fourth media item is an immediately preceding or subsequent installment in the series of media items to the first media item than the fifth media item (Tian: Fig. 2B and [0075], where episode 11 is closer to episode 1 [first media item] than episode 12); 
generating for display the fourth media item on the device (Tian: Fig. 2B and [0075], where episode 11 is played on the video player; [0081] – [0082], where a play interface is displayed according to the type, i.e. offline. and the video is played); and 
generating for display the fifth media item subsequent to generating for display the fourth media item on the device (Tian: Fig. 2B and [0075], where episode 12 is played on the video player; [0084], where a next episode control 28 can be selected after episode 11 to select episode 12; [0081] – [0082], where a play interface is displayed according to the type, i.e. offline. and the video is played).
But Pattison, Grouf and Tian fail to explicitly disclose determining, by using 0-1 knapsack algorithm, that the fourth media item has a higher relevance score than the fifth media item.
Swaminathan from a similar endeavor teaches determining, by using 0-1 knapsack algorithm, that the fourth media item has a higher relevance score than the fifth media item (Swaminathan: [0137] – [0138], where segment of a digital video are selected utilizing a knapsack algorithm to maximize segment scores).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pattison, Grouf and Tian in view of Swaminathan to utilize a knapsack algorithm to select a set of segments based on determined selection scores, (Swaminathan: [0031]).  A knapsack algorithm can refer to an algorithm for performing combinatorial optimization, (Swaminathan: [0046]).


Regarding Claim 44, the combined teaching of Pattison, Grouf and Tian discloses the system of claim 41, wherein the control circuitry is further configured to: 
identify a fourth media item and a fifth media item of the plurality of media items in the series of the media items (Tian: Fig. 2B and [0075], where episodes 11 – 20 are available for offline viewing and episode 11 and episode 12 can be selected); 
wherein the fourth media item is an immediately preceding or subsequent installment in the series of media items to the first media item than the fifth media item (Tian: Fig. 2B and [0075], where episode 11 is closer to episode 1 [first media item] than episode 12); 
generate for display the fourth media item on the device (Tian: Fig. 2B and [0075], where episode 11 is played on the video player; [0081] – [0082], where a play interface is displayed according to the type, i.e. offline. and the video is played); and 
generate for display the fifth media item subsequent to generating for display the fourth media item on the device (Tian: Fig. 2B and [0075], where episode 12 is played on the video player; [0084], where a next episode control 28 can be selected after episode 11 to select episode 12; [0081] – [0082], where a play interface is displayed according to the type, i.e. offline. and the video is played).
But Pattison, Grouf and Tian fail to explicitly disclose determining, by using 0-1 knapsack algorithm, that the fourth media item has a higher relevance score than the fifth media item.
Swaminathan from a similar endeavor teaches determining, by using 0-1 knapsack algorithm, that the fourth media item has a higher relevance score than the fifth media item (Swaminathan: [0137] – [0138], where segment of a digital video are selected utilizing a knapsack algorithm to maximize segment scores).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pattison, Grouf and Tian in view of Swaminathan to utilize a knapsack algorithm to select a set of segments based on determined selection scores, (Swaminathan: [0031]).  A knapsack algorithm can refer to an algorithm for performing combinatorial optimization, (Swaminathan: [0046]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Davis et al. (US Pub. 2010/0146077 A1) discloses that if video content is currently unavailable, related video content that is available may have a cast or crew member in common with the unavailable video or may be an episode from the same series or another season as an unavailable episode ([0065] – [0069]).
Carter (US Pub. 2018/0196880 A1) discloses that because network storage may not be available or accessed reliably or easily by devices at particular times or location, user’s network-stored content items are accessible on a device even if the device is offline, ([0022]).
Gossweiler et al. (US Pub. 2008/0271078 A1) discloses recommending a previously recorded episode of The Simpsons from the user’s PVR into the personalized channel at 7:30 because the viewer is currently watching The Simpsons and there is no closely related program being broadcast at 7:30 ([0037]).
Gaunt et al. (EP 3100267 B1) discloses the playback of offline content, such as the playback of video or audio, when a user device is not connected to a content sharing service via a network (Detailed Description p. 2).
	Overbaugh, (US Pub. 2011/0030010 A1) discloses an EPG with a grayed out row indicating the channel is unavailable for viewing ([0044]).
	Crabb et al. (WO 2009/035466 A1) discloses determining if an alternate channel with the same program as the selected channel is available and playing the alternate channel if the quality if better (Abstract).
	Hou (US Pub. 2019/0349619 A1) discloses if a given clip is excluded from a program, a substitute clip having the same or similar length and subject matter may be identified and inserted into the program ([0045]).

Examiner’s Note:  The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA M FOGG/Examiner, Art Unit 2421